Citation Nr: 0002783	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-25 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected obstructive airway disease, prior to 
October 7, 1996.

2. Entitlement to an evaluation in excess of 30 percent for 
service-connected obstructive airway disease, effective 
October 7, 1996.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from May 1969 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1992 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for obstructive 
airway disease with a noncompensable evaluation, effective 
from November 7, 1991.  By rating decision in August 1992, 
the RO granted an increased evaluation of 10 percent 
effective from November 7, 1991.  By rating decision in 
October 1993, the RO granted an effective date of October 10, 
1991, for the 10 percent evaluation of service-connected 
obstructive airway disease.  By rating decision in July 1999, 
the RO granted an increased evaluation of 30 percent 
effective from October 7, 1996.  

In April 1996, the Board remanded the veteran's claim to the 
RO for further development to include obtaining medical 
treatment records and a VA pulmonary examination, including 
chest X-ray and pulmonary function test (PFT).  In February 
1998, the Board again remanded the veteran's claim to the RO 
for further development to include obtaining medical 
treatment records and a VA respiratory examination.


FINDINGS OF FACT

1. Prior to October 7, 1996, the veteran's obstructive airway 
disease was manifested by dyspnea on moderate elevation, 
tightness of the chest with minimal exercise, and testing 
results showing mild obstructive airway disease.  

2. Effective October 7, 1996, the veteran's obstructive 
airway disease was manifested by dyspnea at climbing one 
flight of stairs or walking one block, and testing results 
showing mild obstructive airway disease.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected obstructive airway disease, prior to 
October 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 
6603 (1996).

2. The criteria for an evaluation in excess of 30 percent for 
service-connected obstructive airway disease, effective 
October 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6604 (effective 
Oct. 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's separation physical examination in April 1972 
noted diffuse inspiratory and expiratory wheezes throughout 
the lung fields.  The examiner noted that a work-up at the 
naval hospital revealed mild obstructive pulmonary disease, 
which improved markedly with medication.  

The veteran filed an initial claim for VA benefits for a lung 
condition in October 1991.  

A VA examination was conducted in March 1992 and the veteran 
reported breathing problems.  Physical examination showed 
expiratory wheezes throughout.  The examiner provided a 
diagnosis of bronchial asthma with early chronic obstructive 
pulmonary disease (COPD).  The examiner noted that moderate 
elevation - above 6,000 feet - resulted in cough and dyspnea.  
The veteran complained of tightness in the chest with even 
minimal exercise.  

Spirometry testing was performed in March 1992.  Forced 
expiratory volume in one second (FEV-1) was 79 percent of 
predicted.  The ratio of FEV-1 to forced vital capacity (FVC) 
was 70 percent.  Diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) was 88 
percent of predicted.  The physician noted that vital 
capacity was normal, which ruled out restrictive 
lung disease, but flow rates were mildly decreased, which was 
consistent with obstructive lung disease.  The physician 
stated that the DLCO was normal, indicating normal alveolar-
capillary membrane surface area.  The physician noted no 
improvement in flow rates after inhalation of a 
bronchodilator aerosol.  

VA outpatient treatment records, dated from October 1992 to 
January 1993, noted diffuse wheezing and a recommendation 
that the veteran stop smoking.  A diagnosis of COPD 
exacerbation with sinusitis was reported.  

In April 1996, the Board remanded the veteran's claim to the 
RO for further development to include obtaining medical 
treatment records and a VA pulmonary examination, including 
chest X-ray and pulmonary function test (PFT).  In May 1996, 
the RO requested that the veteran identify all health care 
providers who had treated him for any pulmonary disorder 
since January 1993.  A second letter requesting this 
information was sent in July 1996.  The record contains no 
response to these requests.  

A VA examination was conducted in December 1996.  The veteran 
reported that he worked as a warehouse supervisor, and did 
not experience shortness of breath at work, except 
occasionally with lifting more than 10 pounds.  The veteran 
stated that he had a disturbing cough, approximately three-
to-four times per month.  The veteran reported no paroxysmal 
nocturnal dyspnea or orthopnea, but stated that he had 
dyspnea on exertion.  On physical examination, the veteran's 
lungs were clear to auscultation and percussion.  The 
examiner noted that a PFT was performed in October 1996 with 
an impression of mild COPD.  FEV-1 was 78 percent of 
predicted.  The examiner provided a diagnosis of mild COPD 
and noted that the veteran was a smoker, but was currently 
enrolled in a smoking cessation program.  

In February 1998, the Board again remanded the veteran's 
claim to the RO for further development to include obtaining 
medical treatment records and a VA respiratory examination, 
to include PFT with findings necessary for evaluation under 
the regulations as amended effective October 7, 1996.  In 
February 1998, the RO requested that the veteran identify all 
health care providers who had treated him for a respiratory 
disorder since 1996.  The record contains no response to this 
request.

A VA examination was conducted in March 1999, and the 
examiner noted review of the veteran's claims file.  The 
examiner noted that the veteran continued to smoke one-and-a-
half packs of cigarettes per day.  The veteran reported 
coughing episodes, productive of minimal sputum, and dyspnea 
on exertion at approximately one flight of stairs or 200 feet 
of level walking.  He stated that he was awakened frequently 
at night and had problems breathing cold air, including 
coughing and shortness of breath.  The examiner noted that 
the veteran had never been hospitalized for any breathing 
problem.  Physical examination showed prolonged expiratory 
phase with wheezing on expiration and increased wheezing with 
forced expiration.  The examiner noted no evidence of cor 
pulmonale, weight gain or loss, chest wall abnormalities, or 
neuromuscular abnormalities consistent with restrictive lung 
disease.  PFT revealed FEV-1 of 69 percent of predicted, FEV-
1/FVC of 65 percent, and DLCO of 75 percent of predicted.  
The flow rates were noted to be mildly decreased, consistent 
with obstructive lung disease.  Improvement 
with bronchodilators was shown.  Chest X-ray examination 
showed mild hyperventilation of the lungs, but no evidence of 
acute disease of the chest.  Pulmonary exercise test was 
normal.  The examiner provided diagnoses of mild obstructive 
pulmonary disease and chronic cigarette smoking.  The 
examiner strongly urged the veteran to discontinue cigarette 
use.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board notes that effective October 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating diseases of the trachea and bronchi.  61 
Fed. Reg. 46720 (Sept. 5, 1996) (codified at 38 C.F.R. § 
4.97).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided the veteran notice of the revised regulations in the 
March 1997 supplemental statement of the case.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

The veteran's disability was originally evaluated under 
Diagnostic Code 6603, but was changed to Diagnostic Code 6604 
on rating decision in July 1999, as prior to the amended 
regulations in October 1996 there was no diagnostic code for 
COPD.  When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Board finds that, 
although there was no diagnostic code for the veteran's 
specific obstructive airway disease under the old Schedule, 
the functions affected, anatomical localization and 
symptomatology are closely analogous to the manifestations of 
pulmonary emphysema, Diagnostic Code 6603.  See 38 C.F.R. 
§ 4.20.

Under the old Schedule, pulmonary emphysema was evaluated as 
follows:
? 10 percent if mild with evidence of ventilatory impairment 
on PFT and/or definite dyspnea on prolonged exertion;
? 30 percent if moderate with moderate dyspnea occurring 
after climbing one flight of steps or walking more than 
one block on level surface; PFT consistent with findings 
of moderate emphysema;
? 60 percent if severe with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by PFT with marked impairment of health; and
? 100 percent if pronounced, intractable, and totally 
incapacitating, with dyspnea at rest, or marked dyspnea 
and cyanosis on mild exertion; severity of emphysema 
confirmed by chest X-rays and PFT.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).  

Under the current Schedule, COPD is evaluated as follows:
? 10 percent with FEV-1 of 71-80 percent predicted; or FEV-
1/FVC of 71-80 percent; or DLCO(SB) of 66-80 percent 
predicted;
? 30 percent with FEV-1 of 56-70 percent predicted; or FEV-
1/FVC of 56-70 percent; or DLCO(SB) of 56-65 percent 
predicted;
? 60 percent with FEV-1 of 40-55 percent predicted; or FEV-
1/FVC of 40-55 percent; or DLCO(SB) of 40-55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); and 
? 100 percent with FEV-1 less than 40 percent predicted; or 
FEV-1/FVC less than 40 percent; or DLCO(SB) less than 40 
percent predicted; or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale; or right 
ventricular hypertrophy; or pulmonary hypertension; or 
episodes of acute respiratory failure; or 
requiring outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6604 (effective Oct. 7, 1996).  

The Board notes that, although PFT findings in March 1992 
meet the criteria for a 30 percent evaluation under the 
current Schedule, the RO was correct in noting that the 
effective date of an increased evaluation based on a 
liberalizing law, cannot be earlier than the effective date 
of the law at issue.  38 C.F.R. § 3.114 (1998).  Therefore, 
any increase in evaluation prior to October 7, 1996, must be 
based solely on the criteria under the old Schedule.  

The Board finds that the evidence preponderates against an 
evaluation in excess of 10 percent prior to October 7, 1996.  
The VA examiner in March 1992 noted dyspnea with moderate 
elevation and tightness in the chest with minimal exercise.  
There was no evidence, prior to October 1996, of moderate 
dyspnea after climbing one flight of stairs or walking more 
than one block.  PFT results showed only mild obstructive 
disease.  The veteran's symptomatology most closely 
approximates the criteria for a 10 percent evaluation, prior 
to October 7, 1996.  

The Board further finds that the evidence preponderates 
against an evaluation in excess of 30 percent, effective 
October 7, 1996.  None of the PFT results of record reveal 
findings at the levels necessary for a 60 percent evaluation 
under the current Schedule.  Pulmonary exercise testing was 
normal.  In addition, there is no evidence of exertional 
dyspnea to the level indicated in the criteria for a 60 
percent evaluation under the old Schedule.  The March 1999 VA 
examination did note dyspnea at approximately one flight of 
stairs, but did not state that such dyspnea prevented 
climbing one flight of stairs.  PFT results were described as 
showing mild impairment, not severe as required for a 60 
percent evaluation.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected obstructive airway disease, prior to 
October 7, 1996, is denied.

Entitlement to an evaluation in excess of 30 percent for 
service-connected obstructive airway disease, effective 
October 7, 1996, is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

